DETAILED ACTION
Claims 1-18 & 20 are pending as amended on 05/27/21,
claims 1-5 & 20 being withdrawn.

Response to Amendment
This after-final action is a response to the amendment filed on May 27, 2021.  The new specification submitted May 27, 2021 has been accepted.  Claim 12 has been amended; the art rejections have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The application has been amended as follows: 


Claims 1-5 & 20, non-elected without traverse, are hereby cancelled.




Allowable Subject Matter
Claims 6-18 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest method of forming an MEA comprising transferring a continuous web of electrodes adhered to release papers adhered to release papers are drawn through draft rollers to increase porosity and transferred such that the formed MEA exhibits a gradient of porosity which increases in a direction from the electrolyte membrane outwards in combination with the other instantly claimed features.  This limitation is present in independent claim 6, and thus renders this and all associated dependent claims allowable.  The closest prior art teaches other methods which stretch electrode material webs to increase porosity (US 2002/0054472, WO 2016/132806, US 2017/0012313), or fuel cells with a porosity gradient (US 2013/0337360), but not the unique methods of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN BLADES/
Examiner
Art Unit 1746



/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746